Title: To Benjamin Franklin from Thomas Digges, 14 May 1779
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
Londo 14. May
The reason why you could not find out W. Peters by your letters was that they were directed to Nottingham instead of Liverpoole.—I have done the needful towards Your request & make no doubt of soon hearing frm him for He is in want.

I gave You a few lines by private conveyance the 12th. Int since which nothing conclusive has been done on the matter I then wrote upon. The beginning of the Business & the stage it is now in promises well, but I am too apt perhaps to doubt of real sincerity. It has been opend by one to three or four others & will from them go to another one to night or tomorrow. In such situation you may easily guess how little I have to say & where the doubt hangs. I am in tolerable spirits about it & hope soon to say more to You.
I Am very truly Your Respectful & Ob Sert
Arthur Hamilton
 
Notation: May 14 1779
